Citation Nr: 0301239	
Decision Date: 01/22/03    Archive Date: 02/04/03	

DOCKET NO.  97-02 171	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A § 1151 for additional disability 
of the right hand as the result of surgery at a Department 
of Veterans Affairs (VA) medical center in February 1995.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to 
January 1972.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1996 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.  

This case was previously before the Board in April 1998 
and April 2001, on which occasions it was remanded for 
additional development.  During the course of the Board's 
April 2001 remand, it was noted that surgery originally 
alleged to have been performed at a VA medical center in 
1990 (and to have resulted in increased right hand 
disability) in fact took place at a non-VA medical 
facility.  Inasmuch as basic entitlement to VA benefits 
under the provisions of 38 U.S.C.A. § 1151 requires 
surgery to have taken place at a VA medical facility, the 
Board will confine its reviews solely to the veteran's 
1995 surgery.  

Finally, based upon various statements contained in an 
Informal Hearing presentation of October 2002, it is 
unclear whether the veteran currently wishes to pursue a 
total disability rating based upon individual 
unemployability.  Inasmuch as this issue has not been 
developed or certified for appellate review, it is not for 
consideration at this time.  It is, however, being 
referred to the RO for clarification, and, if necessary, 
appropriate action.  



FINDING OF FACT

The veteran is not shown to have suffered any additional 
disability of his right hand or wrist as the result of 
medical treatment, including surgery, performed by VA 
medical personnel in February 1995.


CONCLUSION OF LAW

Compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for additional disability of the right 
hand and/or wrist is not warranted.  38 U.S.C.A. §§ 1151, 
5107, 7104 (West 1991 & Supp. 2002); 38 C.F.R. § 3.358 
(2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Private records of hospitalization dated in January 1969 
reveal that the veteran was seen at that time for multiple 
injuries resulting from a motorcycle-truck accident.  At 
the time of the incident in question, there was noted the 
presence of a fracture/dislocation of the veteran's right 
wrist.  Treatment was in the form of a closed reduction 
under anesthesia, with application of double sugar tongs.

In April 1984, the veteran underwent carpal tunnel 
release, with exploration of the median nerve of the right 
wrist at a private medical facility.

VA records of hospitalization dated in July 1988 reveal 
that the veteran was hospitalized at that time for pain on 
extension of his right thumb, in addition to tenderness to 
palpation over the first dorsal compartment which had 
proven unresponsive to medication.  At the time of 
admission, the veteran gave a history of an old right 
wrist fracture.  During hospitalization, the veteran 
underwent a de Quervain's first dorsal compartment release 
for de Quervain's stenosing tenosynovitis of the right 
wrist.

A VA electromyographic study conducted in December 1988 
yielded results consistent with right carpal tunnel 
syndrome.

Private records of hospitalization dated in October 1989 
reveal that the veteran was hospitalized at that time for 
recurrent carpal tunnel syndrome of the right wrist and 
hand.  At the time of admission, it was noted that, a 
number of years earlier, the veteran had sustained a 
distal radial fracture, with mild malunion and apex 
angulation.  Additionally noted was that the veteran had 
undergone carpal tunnel release in 1985, with good 
results.  According to the veteran, he had experienced 
recurrent symptomatology, following which a nerve 
conduction study revealed diminished function of the 
median nerve.  During hospitalization, the veteran 
underwent repeat carpal tunnel release with neurolysis of 
the median nerve.  The veteran tolerated the procedure 
well, and was transferred to the recovery room in 
excellent condition.

VA records of hospitalization dated in February 1994 
reveal that the veteran was hospitalized at that time for 
problems associated with a right wrist deformity.  At the 
time of admission, the veteran gave a history of distal 
radius fracture which progressed to malunion.  Reportedly, 
the veteran had been experiencing progressive pain in his 
wrist, accompanied by a decreased range of motion.  During 
hospitalization, the veteran underwent an open wedge 
osteotomy, in conjunction with open reduction and internal 
fixation with tricortical iliac crest bone graft.  The 
veteran voiced no complaints during his hospital stay, and 
was subsequently discharged, for follow-up "as soon as 
possible."

In February 1995, the veteran was hospitalized at a VA 
medical facility with complaints of painful right wrist 
hardware.  On admission, the veteran gave a history of a 
right Colles fracture in 1969, followed by a bone graft in 
February 1994.  On examination, the veteran's right hand 
was neurovascularly intact.  Right wrist flexion was from 
minus 5 to 40 degrees, with 4/5 grip strength.  During 
hospitalization, the veteran underwent the removal of 
previously-installed right wrist hardware.  Removal was 
conducted through the veteran's previous incision scar, 
under an axillary block with IV sedation.  The pertinent 
diagnosis was painful hardware, right wrist.

In February 1996, a VA orthopedic examination was 
accomplished.  At the time of examination, the veteran 
gave a history of right wrist fracture in 1969, followed 
by pain beginning in about 1972.  According to the 
veteran, he had experienced stinging and numbness in the 
fingers of his right hand, which had progressed to the 
point where, in 1984, and again in 1988, he underwent 
carpal tunnel release surgery.  In 1988 or 1989, the 
veteran had undergone a de Quervain's release on his right 
arm.  In 1994, due to "problems," the veteran underwent an 
osteotomy on his right wrist.  Reportedly, in 1995, the 
veteran had the plate removed from the area of his right 
wrist where it had previously been inserted.

Currently, the veteran complained of pain in the dorsum 
and over the volar surface of his right wrist.  Additional 
complaints included some residual numbness in the 
fingertips of his right hand.

On physical examination, there was a 5-inch dorsal midline 
scar, as well as a 3-inch dorsal midline scar, one over 
the other, on the veteran's right wrist.  There was some 
tenderness in the midportion of the scar, as well as 
tenderness in the area of the volar surface.  Range of 
motion measurements of the veteran's right wrist showed 
flexion to 45 degrees, with extension to 30 degrees.  
Radial deviation was to 35 degrees, with ulnar deviation 
to 10 degrees.  Pronation was full, with supination to 
60 degrees, accompanied by pain at the extremes of motion.  
Grip strength was approximately 2.5/5.  The pertinent 
diagnoses were degenerative joint disease of the right 
wrist secondary to an osteotomy fracture of the right 
wrist; and residuals of carpal tunnel release on the volar 
side, with a neuronal formation in the area of the old 
scar.

On VA neurologic examination, likewise conducted in 
February 1996, the veteran complained of minimal numbness, 
accompanied by persistent problems with dexterity and 
weakness, in his right hand.  Neurological examination 
showed evidence of mild atrophy and weakness of the right 
thenar muscles.  The pertinent diagnosis was right carpal 
tunnel syndrome.  

During the course of an RO hearing in August 1996, the 
veteran offered testimony regarding the nature and 
etiology of his current right wrist/hand problems.

A VA orthopedic examination conducted in July 1998 was 
significant for a diagnosis of degenerative joint disease 
of the right wrist.  Noted at the time of examination was 
that the veteran suffered from "a lot of scarring" of his 
right wrist, which produced "a great deal of disability."

On VA neurologic examination in February 2000, it was 
noted that the veteran's records were available, and had 
been reviewed.  Those records revealed that the veteran 
had experienced problems with his right wrist since the 
time of a motorcycle accident in 1969.  Physical 
examination revealed the presence of multiple scars.  
Right wrist motion was slightly limited, for flexion and 
extension, in particular, and was accompanied by pain.  
There was evidence of decreased handgrip, in addition to 
weakness of the thenar muscles.  Both adduction and 
flexion were weak.  The veteran showed decreased sensation 
not only in the distribution of the median nerve, but at 
the back of his wrist on the right side, where there was 
decreased sensation in the radial sensory nerve at the 
dorsal aspect of the hand.  There was slightly decreased 
sensation in the little finger, but compared with the 
first three digits, it felt "better."  Noted at the time 
of examination was some decreased sensation on the left 
median innervation of the finger on the left side.  

The pertinent impression was of status post motorcycle 
accident in 1969, with wrist joint problems and carpal 
tunnel syndrome, followed by two releases and three other 
surgeries of the wrist, with sequelae of weakness of the 
muscles on the right side, in conjunction with decreased 
orientation in the median and radial nerve innervation of 
the hand, with unexplained mild sensory impairment.

On VA orthopedic examination, likewise conducted in 
February 2000, the veteran's history and complaints were 
recounted.  When questioned, the veteran stated that he 
experienced problems with his right wrist, mainly due to 
diminished strength, and a limited range of motion, with 
diminished dexterity of his right hand.  

Physical examination of the veteran's right wrist showed 
dorsiflexion to 40 degrees, with volar flexion to 20 
degrees, ulnar deviation to 15 degrees, and radial 
deviation to 10 degrees, all of which was "quite painful."  
Grip strength on the right was approximately 3.5 as 
compared to 5 on the left.  The veteran's surgical 
incisions were noted to have healed properly.  
Radiographic studies showed the presence of degenerative 
arthritis in the right radiocarpal joint, with nonunion of 
the ulnar styloid, as well as an ulnar plus deformity of 
the right wrist.  A previous osteotomy performed at the 
distal right radius was described as having healed 
satisfactorily.  

The pertinent diagnosis was degenerative arthritis of the 
right wrist secondary to an old fracture of the distal 
right radius and ulnar styloid, which eventually healed 
with an angular deformity, for which a surgical attempt at 
correction was made via osteotomy in 1997.

In the opinion of the examiner, the fracture of the 
veteran's right wrist sustained in 1969 was directly 
responsible for his current complaints.  Because of the 
malunion resulting from that fracture, the veteran had 
experienced obvious limitation of range of motion of his 
right wrist at the time of his entry upon active service.  
According to the examiner, complications of the veteran's 
carpal tunnel syndrome could be directly related to his 
fracture in 1969.  Additionally, the osteotomy performed 
in 1997 was directly related to the veteran's 1969 
fracture.  In the opinion of the examiner, degenerative 
arthritis in the veteran's right wrist was also directly 
related to his fracture sustained prior to entering 
service in 1969.  Surgical treatment performed to relieve 
the veteran's carpal tunnel symptoms and angular deformity 
had apparently resulted in some improvement.  Based on the 
available evidence, the examiner was unable to conclude 
that the veteran's surgeries had aggravated his condition.

In an April 2002 addendum to his February 2000 neurologic 
examination, a VA neurologist wrote that, based on his 
review of the records, the veteran did have a disability 
of the right hand, as well as symptoms of carpal tunnel 
syndrome, prior to his surgery in 1995.  Not only was 
there electrophysiologic evidence of carpal tunnel 
syndrome on the right, but also on the opposite side 
(i.e., the left).  Under such circumstances, it was 
"unlikely" that the veteran's problems were caused by his 
last VA surgery, but were rather the result of his 
original trauma.  Following a review of all the veteran's 
records, it was "clear" that the veteran had experienced 
symptoms of carpal tunnel syndrome prior to his VA 
surgery.  Under such circumstances, the examiner was of 
the opinion that the veteran's symptoms were related to 
his motorcycle accident in 1969.

Analysis

The veteran in this case seeks compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for 
additional disability of the right wrist and/or hand, 
claimed to have been the result of VA surgery in 1995.  

In that regard, in Gardner v. Derwinski, 1 Vet. App. 584 
(1991), the United States Court of Appeals for Veterans 
Claims (Court) invalidated 38 C.F.R. § 3.358(c)(3), a 
portion of the regulation utilized in deciding claims 
under 38 U.S.C.A. § 1151.  

The Gardner decision was subsequently affirmed by the 
United States Court of Appeals for the Federal Circuit in 
Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993).  That 
decision was likewise appealed, and in December 1994, the 
United States Supreme Court (Supreme Court) affirmed the 
lower courts' decisions in Brown v. Gardner, 115 S. Ct. 
552 (1994).

Thereafter, the Secretary of the Department of Veterans 
Affairs sought an opinion from the Attorney General of the 
United States as to the full extent to which benefits were 
authorized under the Supreme Court's decision.  The 
requested opinion was received from the Department of 
Justice's Office of Legal Counsel on January 20, 1995.  On 
March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.

All claims for benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 filed before October 1, 1997 must be 
adjudicated under the provisions of § 1151 as they existed 
prior to that date.  VAOPGCPREC 40-97 (December 31, 1997).  
Inasmuch as the veteran's claim was received in May 1992, 
the Board will proceed with adjudication of the veteran's 
claim on that basis.  This interpretation is clearly in 
the veteran's favor, inasmuch as, for claims filed on or 
after October 1, 1997, there must be demonstrated not only 
"additional disability," but also "carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault" on the part of VA medical 
personnel.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

The Board notes that, where any veteran shall have 
suffered an injury, or an aggravation of an injury, as a 
result of hospitalization, or medical or surgical 
treatment not the result of such veteran's own willful 
misconduct, and such injury or aggravation results in 
additional disability or in death, disability compensation 
shall be awarded in the same manner as if disability, 
aggravation, or death were service connected.  

The Supreme Court has found that the statutory language of 
38 U.S.C.A. § 1151 simply requires a causal connection 
between the claimed injury and any demonstrated resulting 
disability.  

38 C.F.R. § 3.358(c)(1) provides that "[i]t will be 
necessary to show that the additional disability is 
actually the result of such injury or disease, or an 
aggravation of an existing disease or injury, and not 
merely coincidental therewith."  Further, 38 C.F.R. 
§ 3.358(b)(2) provides that [c]ompensation will not be 
payable...for the continuance or natural progress of disease 
or injuries." 

38 C.F.R. § 3.358(c)(3) provides that [c]ompensation is 
not payable for the necessary consequences of medical or 
surgical treatment or examination properly administered 
with the express or implied consent of the veteran, or, in 
appropriate cases, the veteran's representative.  
"Necessary consequences" are those which are certain to 
result in, or were intended to result from, the 
examination or medical or surgical treatment administered.  
38 C.F.R. § 3.358.

The provisions of 38 C.F.R. § 3.358(c)(3) preclude 
compensation where disability (1) is not causally related 
to VA hospitalization or medical or surgical treatment, or 
(2) is merely coincidental with the injury or aggravation 
thereof, from VA hospitalization or medical or surgical 
treatment, or (3) is the continuance or natural progress 
of disease or injuries for which VA hospitalization or 
medical or surgical treatment was authorized, or (4) is a 
certain or near certain result of VA hospitalization or 
medical or surgical treatment.  

Where a causal connection exists, there is no willful 
misconduct, and the additional disability does not fall 
into one of the above-listed exceptions, the additional 
disability will be compensated as if service connected.

In the present case, clinical records are to the effect 
that, in January 1969, prior to the veteran's entry upon 
active service, he was involved in a motorcycle-truck 
accident, sustaining a fracture/dislocation of his right 
wrist.  Subsequent to the veteran's discharge, he 
underwent various treatment, including repeated surgeries, 
apparently for residuals of that initial injury.  At no 
time during the course of the veteran's post-discharge 
hospitalizations or surgeries was it noted that the 
surgeries themselves played any part in the veteran's 
right hand or wrist disabilities.  In point of fact, 
following a VA orthopedic examination in February 2000, it 
was the opinion of the examiner that surgical treatment 
performed for the alleviation of the veteran's carpal 
tunnel symptomatology had, in fact, resulted in "some 
improvement."  That same examiner was of the opinion that 
the veteran's 1969 right wrist fracture was "directly 
responsible" for his current complaints.  In similar 
fashion, complications related to the veteran's carpal 
tunnel syndrome, as well as his 1997 osteotomy and 
degenerative arthritis were felt to be the result not of 
any of the veteran's VA surgeries, but rather of his 
original 1969 injury.  Following a review of the veteran's 
file, the orthopedic examiner concluded that the veteran's 
surgeries had not "aggravated" his condition.  A VA 
neurologist was of a similar mind, finding, in 

April 2002, that the veteran's symptoms were related not 
to his post discharge VA surgeries, but rather to the 
original injury sustained in his 1969 motorcycle accident.  

In order to warrant entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151, there 
must be evidence not only of "disability," but of 
"additional disability" resulting from treatment 
(including surgery) by VA medical personnel.  In the case 
at hand, it has yet to be demonstrated that the veteran 
has suffered "additional (right hand/wrist) disability" as 
a result of his 1995, or for that matter, any other, VA 
surgery.  Accordingly, his claim for compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 must be 
denied.

In reaching this determination, the Board has given due 
consideration to the provisions of the recently-passed 
Veterans' Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100-5126 (West Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002), as those 
provisions redefine the obligations of the VA with respect 
to the duty to assist, and the enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

However, in the case at hand, it is clear that the VA has 
met its "duty to assist" the veteran in the development of 
all facts pertinent to his claim.  To that end, in 
correspondence of May 2002, the veteran was informed of 
the VA's obligations under the new Act, and given the 
opportunity to provide information necessary to obtain any 
evidence which had not already been obtained.  Because no 
additional evidence has been identified by the veteran as 
being available but absent from the record, the Board 
finds that any failure on the part of the VA to further 
notify the veteran what evidence would be secured by the 
VA, and what evidence would be secured by the veteran, is 
harmless.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Accordingly, the Board is of the opinion that no 
further duty to assist the veteran exists in this case.  



ORDER

Compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for additional disability of the right 
hand as the result of VA surgery in February 1995 are 
denied.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

